 

Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment (this “Amendment”) to the Employment Agreement (the
“Agreement”) by and between Bionik Laboratories Corp., a Delaware corporation,
and Tim McCarthy, is made as of the 2nd day of August, 2017, by and between the
Company and the Employee (capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to those terms in the Agreement).

 

RECITALS

 

WHEREAS, the Company and the Employee are parties to the Agreement; and

 

WHEREAS, the Company and the Employee desire to amend the Agreement as more
particularly set forth herein; and

 

WHEREAS, Section 6.6 of the Agreement provides, in part, that no amendment to
the Agreement shall be valid or binding unless set forth in writing and duly
executed by both of the parties thereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

 

1.        Amendments to Agreement.

 

(a)       The first paragraph of Section 1.3 of ARTICLE 1 of the Agreement is
hereby amended and restated as follows:

 

“Reporting and Duties. The Employee shall report to the Chief Executive Officer
of the Company. The Employee shall be responsible for the preparation and
implementation of the commercialization strategy for the Company and each of the
Company’s existing and planned products from time to time, support any and all
partnering efforts associated with the Company’s existing and planned products,
overseeing the Company’s development programs and operations, and perform all of
the normal and customary duties, responsibilities and authorities customarily
accorded to, and expected of the Position, including those duties,
responsibilities and authorities as may be reasonably designated by the Chief
Executive Officer of the Company or the Board from time to time (collectively,
the “Duties”). The Employee understands and agrees that the Position requires
travel to the Company’s chief executive offices in Toronto, Canada from time to
time, as well as other destinations, to fulfill the Duties. The Employee agrees
to comply with all applicable rules of the Company.”

 

(b)       Section 5.2 of ARTICLE 5 of the Agreement is hereby amended and
restated as follows:

 

“Termination by Company for Other than Cause. The Company may terminate this
Agreement and the Employee’s employment, for any reason without cause and
provided that the Employee executes a general release to be provided to the
Company in form and substance acceptable to the Company, the Company shall pay
to the Employee an amount equal to nine (9) months’ salary and benefits plus one
(1) month salary for every full year of service to the Company (the “Severance”)
plus accrued vacation and pro-rata bonus, if any.”

 



 1 

 

 

2.       Incentive Compensation. As of the date hereof, the Employee shall be
granted the following, all under and pursuant to the Plan, based on the terms of
the Plan:

 

(a)       The Employee shall be granted seven (7) year options (which shall be
incentive options to the extent applicable and available) to purchase an
aggregate of 1,500,000 shares of the Company’s common stock, at an exercise
price per share equal to the fair market value of the Company’s common stock on
the date of grant, and which shall vest equally over a three (3) year period
commencing one year from the date of grant and in the two subsequent years on
the anniversary of the grant date.

 

(b)       The Employee shall be granted seven (7) year options (which shall be
incentive options to the extent applicable and available) to purchase an
aggregate of 250,000 shares of the Company’s common stock, at an exercise price
per share equal to the fair market value of the Company’s common stock on the
date of grant, and which shall vest upon, and if and only if, the Company
achieves no less than $5.0 million in sales (as provided in the Company’s
audited Consolidated Statements of Operations and Comprehensive (Loss) Income)
for the fiscal year ending March 31, 2019.

 

(c)       The Employee shall be granted seven (7) year options (which shall be
incentive options to the extent applicable and available) to purchase an
aggregate of 250,000 shares of the Company’s common stock, at an exercise price
per share equal to the fair market value of the Company’s common stock on the
date of grant, and which shall vest upon, and if and only if, the Company
achieves no less than $10.0 million in sales (as provided in the Company’s
audited Consolidated Statements of Operations and Comprehensive (Loss) Income)
for the fiscal year ending March 31, 2020.

 

3.       Miscellaneous.

 

(a)       Except as expressly set forth herein, the Agreement shall remain in
full force and effect.

 

(b)       The headings of the sections of this Amendment have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Amendment.

 

(c)       This Amendment, together with the Agreement, contain the entire
agreement between the Company and the Employee with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
and understandings with respect thereto.

 

(d)       This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original instrument, but all such counterparts
together shall constitute but one agreement. Fax and electronic signatures shall
be deemed originals for all purposes hereof.

 



 2 

 

 

(e)       This Amendment shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts.

 

 

[Remainder Of This Page Intentionally Left Blank; Signature Page Follows]

 

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the day and year first written above.

 



  COMPANY:           Bionik Laboratories Corp.                     By: /s/ Peter
Bloch     Name:  Peter Bloch     Title:  Chairman and CEO                    
EMPLOYEE:                     /s/ Tim McCarthy     Tim McCarthy  

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT]

 

 4 

 

 